Name: Commission Regulation (EEC) No 3560/86 of 21 November 1986 concerning the quantities of sheepmeat and goatmeat products which may be imported from Romania during 1986
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe;  animal product
 Date Published: nan

 No L 327/22 Official Journal of the European Communities 22. 11 . 86 COMMISSION REGULATION (EEC) No 3560/86 of 21 November 1986 concerning the quantities of sheepmeat and goatmeat products which may be imported from Romania during 1986 Whereas the Management Committee for Sheepmeat and Goatmeat has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 84/633/EEC of 11 December 1984 authorizing the Commission, within the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the Commu ­ nity and 12 non-member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former ('), and in particular Article 1 ( 1 ) thereof ; Whereas, under an Agreement concluded with the Community, Romania has undertaken to restrict its exports of sheepmeat and goatmeat to the Community to annual quantities of 475 tonnes of live animals, expressed as carcase weight bone-in, and of 75 tonnes of fresh and chilled meat ; Whereas Romania has asked the Community to convert the 75 tonnes of fresh and chilled meat that may be exported to the Community in 1986 into 75 tonnes of live animals expressed as carcase weight bone-in ; whereas the extremely limited quantity covered by the request will not disturb the Community market ; whereas the market situation is such that the application can be granted ; HAS ADOPTED THIS REGULATION : Article 1 The quantity of live sheep and goats other than pure-bred breeding animals falling within subheading 01.04 B of the Common Customs Tariff that may be imported from Romania in 1986, under the Agreement concluded with that country, shall be 550 tonnes expressed as carcase weight bone-in . The quantity of fresh and chilled sheepmeat and goat ­ meat falling within subheading 02.01 A IV a) of the Common Customs Tariff that may be imported from Romania in 1986 under the Agreement concluded with that country, shall be nil . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 331 , 19 . 12. 1984, p. 32.